Exhibit 99.1 POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 Investor Contact: Barbara A. Gould (615) 235-4124 Media Contact: Julie K. Davis (615) 443-9266 CRACKER BARREL OLD COUNTRY STORE PRESENTS AT COWEN AND COMPANY 8TH ANNUAL CONSUMER CONFERENCE LEBANON, Tenn. – January 5, 2010 – Cracker Barrel Old Country Store, Inc. (the “Company”) (Nasdaq: CBRL) will be participating in the Cowen and Company 8th Annual Consumer Conference to be held in New York City at the Westin New York at Times Square.The Company’s presentation will begin at 3:30 p.m.
